Citation Nr: 1436173	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-24 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2.  


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  



FINDING OF FACT

The weight of the evidence fails to show that diabetes mellitus had its onset in service or is otherwise related to active military service; diabetes was not exhibited within the first post-service year.  


CONCLUSION OF LAW

The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated by active military service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA satisfied its duty to notify the Veteran in the development of his claims.

Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These requirements apply to all elements of a claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Proper notice must be provided prior to the initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, June 2006 and February 2009 letters notified the Veteran of the evidence and information necessary to substantiate his claims, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  This was prior to the initial adjudications of the Veteran's claims in January 2010.  These letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As such, VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified available VA and non-VA records have been obtained and considered.  There is no indication or argument that any pertinent medical records remain outstanding.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  A VA examination or opinion was not obtained in this case, and it is not necessary.  

A medical examination or opinion is required for a service connection claim when there is:  (1) competent evidence of a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; (3) an indication that the current disability may be associated with the in-service event, or to another service-connected disability; and (4) insufficient competent medical evidence to adjudicate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

The requirement of an "indication" that the claimed disability "may be associated" with the in-service injury is a "low threshold."  Types of such evidence include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83; Haas v. Shinseki, 22 Vet. App. 385, 388-89 (2009).  The evidence of a link between the current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Here, as there is no evidence of in-service events, injuries or diseases, and no indication that the Veteran's disabilities are associated with any in-service event, to include consideration of the lay evidence of record, an examination is not necessary to satisfy VA's duty to assist.  

As VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159.  

II. Analysis

When determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  


Certain chronic diseases, including diabetes, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

If chronicity (i.e., permanency) of disease or injury in service is not shown, or is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, diabetes, is such a chronic condition under 38 C.F.R. § 3.309(a).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Type 2 diabetes mellitus is among the diseases listed as presumptive to such exposure.  38 C.F.R. § 3.309(e); Notice, 78 Fed. Reg. 173, 54763 -54766 (September 6, 2013).  

The Federal Circuit has held that in order for the presumption of herbicide exposure to apply under this regulation, qualifying service in the Republic of Vietnam must have involved service on the landmass of Vietnam or on its inland waterways.  Haas v. Peake, 525 F.3d 1168, 1193-95 (Fed. Cir. 2008)

The Veteran asserts that he was exposed to herbicides while serving in the Navy during Vietnam.  However, a review of evidence in the Veteran claims file reveals he served on neither the landmass of Vietnam nor its inland waterways.  

Rather, evidence associated with his claims file shows that the Veteran served aboard the U.S.S. Midway from May 1965 to February 1966.  Research from the National Personnel Records Center (NPRC) shows that the Midway sailed in the contiguous waters of Vietnam from July 22, 1965, to August 26, 1965; September 10, 1965, to October 9, 1965; and October 18, 1965, to November 4, 1965.  There is no evidence that it entered the inland waterways of Vietnam, and the Veteran has not asserted as such.  

After the Midway was inactivated for shipyard work, the Veteran served aboard the U.S.S. Hancock from August 1966 to January 1967.  The Board notes that there is conflicting information as to whether the Hancock entered the Vietnam theater.  While the June 2006 NPRC report noted no such service, in December 1966 the Veteran was authorized to wear the Navy Unit Commendation Ribbon for services about the Hancock during a period of operations in direct support of military operations in the contiguous waters of Vietnam.  However, this is of no import. From the record, at best, the Hancock sailed only in the contiguous waters of Vietnam, and not the inland waterways.  The Veteran has not asserted otherwise.  

The Board notes the Veteran's receipt of the Navy Unit Commendation Ribbon, discussed above, and the Armed Forces Expeditionary Medal, which was authorized in November 1965 due to the Midway's service in the Vietnam theater.  While the Veteran's receipt of these decorations is admirable, the descriptions of the issuances of these awards in the personnel file does not indicate that the Veteran visited Vietnam.  Nor does the Veteran assert that they indicate this.  Therefore, the Veteran's receipt of the Navy Unit Commendation Ribbon and the Armed Forces Expeditionary Medal is not indicative of his actual service on the landmass of Vietnam or inland waterways. See Haas, 525 F.3d at 1168.

As the record does not indicate that the Veteran served in the Republic of Vietnam, he is not entitled to a presumption of service connection due to herbicide exposure for diabetes mellitus.  38 U.S.C.A. § 1116(a)(2), 38 C.F.R. §§ 3.307, 3.309(e).  

The Veteran is also not entitled to service connection on a presumptive basis under 38 C.F.R. § 3.309(a).  While diabetes mellitus is a chronic diseases under 38 C.F.R. § 3.309(a), no notations of this ailments or any characteristic manifestations thereof were noted in the Veteran's service treatment records.  There is also no evidence showing that diabetes manifested to a compensable degree within one year of the Veteran's departure from service, or any showing of continuity of symptomatology since the Veteran's service.  Rather, a VA treatment record from June 2007 contains a self-provided medical history wherein the Veteran stated that his diabetes began in 2003.  Private treatment records from Dr. D.A., which only go back to 2003, only indicate that the Veteran has diabetes.  

Accordingly, service connection under 38 C.F.R. § 3.309(a) is not warranted, and diabetes mellitus may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

Finally, service connection is not warranted on a direct basis.  The Veteran's records supply no evidence establishing in-service events, injuries, or diseases pertinent to the claimed ailments.  His service treatment records do not mention illnesses or symptoms related to diabetes mellitus.  Further, the Veteran's January 1967 separation examination noted no abnormalities.  Accordingly, without evidence of any in-service event, injury, or disease, the Veteran is not entitled to service connection on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  


ORDER

Service connection for diabetes mellitus, type 2, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


